Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            EXAMINER'S AMENDMENT

            An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
            Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Scott Elchert (Registration No. 55,149) on April 28, 2021.

      Please amend the claims as follows:

1. (Currently Amended)
            A non-transitory computer readable recording medium recording a conversation control program that causes a computer to execute processing comprising: 
            receiving an instruction to change a specific input message among messages which are displayed in times series and each is assigned a sequence identifier to another input message;  

            storing the other input message which is assigned to a branch identifier which is different from the sequence identifier in association with the specific input message, wherein 
            after the other input message and the response message to the other input message are displayed in time series, switching display to messages subsequent to the specific input message including the response message to the specific input message is accepted, and 
            display is performed that indicates that the other input message regarding the specific input message among messages displayed by the switching exists. 2. (Original)
            The non-transitory computer readable recording medium according to claim 1, wherein while the other input message is input, control not to display a message prior to the specific input message or a message subsequent to the specific input message, or a combination thereof is not performed. 3. (Canceled)
4. (Original)
            The non-transitory computer readable recording medium according to claim 1, wherein when the other input message and the response message to the other input message are displayed in time series, a response message prior to the specific input message or a preceding response message, or a combination thereof and a preceding input message corresponding to the preceding response message are displayed. 5. (Original)
            The non-transitory computer readable recording medium according to claim 1, wherein when the other input message and the response message to the other input message are displayed in times series, a message prior to the specific input message is 
            The non-transitory computer readable recording medium according to claim 1, wherein the response message to the other input message is generated on a basis of the other input message and a message prior to the specific input message. 7. (Canceled). 8. (Canceled)
            9. (Currently Amended)
            The non-transitory computer readable recording medium according to claim  1 wherein display is performed that indicates the number of other input messages regarding the specific input message among the messages displayed by the switching. 10. (Original)
            The non-transitory computer readable recording medium according to claim 1, wherein in a case where the input message includes content similar to content included in each message displayed in time series, a message inquiring whether or not a response message regarding the content is requested is displayed. 11. (Currently Amended)
            A conversation control method comprising: 
            receiving, by a computer, an instruction to change a specific input message to another input message among messages which are displayed in times series and each is assigned a sequence identifier;  
            displaying the other input message and a response message to the other input message in time series; and
, wherein 
            after the other input message and the response message to the other input message are displayed in time series, switching display to messages subsequent to the specific input message including the response message to the specific input message is accepted, and 
            displaying is performed that indicates that the other input message regarding the specific input message among messages displayed by the switching exists. 12. (Currently Amended)
            An information processing device comprising: 
            a memory; and 
            a processor coupled to the memory and configured to: 
                        receive an instruction to change a specific input message among messages which are displayed in time series and each is assigned a sequence identifier to another input message;  
                        display the other input message and a response message to the other input message in time series; and
                        store the other input message which is assigned to a branch identifier which is different from the sequence identifier in association with the specific input message, wherein 
            after the other input message and the response message to the other input message are displayed in time series, switching display to messages subsequent to the specific input message including the response message to the specific input message is accepted, and 
            display is performed that indicates that the other input message regarding the specific input message among messages displayed by the switching exists. 



CHATBOT SYSTEM AND METHOD WITH INTERACTIVE CHAT LOG, Duane, U.S. Patent Pub. 2014/0122619, discloses a method that involves displaying a chat log page in which a set of output messages is configured to be selectable by displaying an edit link associated with the output messages adjacent to each one of the output messages upon a user request.
 Harold et al. U.S. Patent No. 7,603,413, discloses Computer program product for facilitating on-line communication i.e. chat communication, among multiple instant messaging identities in a chat room for making a remark concerning a recent or future sporting event, cultural event, current event, sports, entertainment and political personality by utilizing an automated agent such as an instant message robot and a BOT.
Joo et al. U.S. Patent Pub. No. 2014/0207882, discloses a method enables allowing the user to add a robot as a participant of a chat room in a mobile environment while proceeding with a chat with another user in the chat room and to invite the latter user to the chat room, while proceeding with the chat with the robot in the chat room.
* Smullen et al. U.S. Patent Pub. No. 20170180284, discloses a method for        invoking chatbots in a channel based communication system in which conversations that are traceable to a specific end user of the system provides unique opportunity to ensure security of conversations and non-repudiation of the conversations.



REASONS FOR ALLOWANCE
            The following is an examiner's statement of reasons for allowance: 
Claims 1, 2, 4, 5, 6 and 9-12 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “displaying the other input message and a response message to the other input message in time series; and
            storing the other input message which is assigned to a branch identifier which is different from the sequence identifier in association with the specific input message, wherein after the other input message and the response message to the other input message are displayed in time series, switching display to messages subsequent to the specific input message including the response message to the specific input message is accepted, and  display is performed that indicates that the other input message regarding the specific input message among messages displayed by the switching exists ”. These limitations, taken in context of the entire claims are allowable over prior art of record.
Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARGON N NANO/Primary Examiner, Art Unit 2457